Case 6:18-cv-01770-CEM-DCI Document 44 Filed 07/11/19 Page 1 of 5 PageID 714



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


CF ADVANCE CORP.,

                       Petitioner,

v.                                                             Case No: 6:18-cv-1770-Orl-41DCI

ZACHARIAH THOMAS THRASHER,

                       Respondent.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Preliminary Injunction (Doc.

33) and Motion to Stay and to Strike Initial Infringement Contentions (Doc. 34). For the reasons

stated herein, the Motion for Preliminary Injunction will be denied and the Motion to Stay and to

Strike will be granted in part and denied in part.

                                       I.         BACKGROUND

       Plaintiff sells replacement kits to “repair interior automobile door handles.” (Am. Compl.,

Doc. 31, ¶ 5). Plaintiff was selling these kits over the internet, chiefly on Amazon. (Id.). On May

21, 2018, Defendant filed a report with Amazon, alleging that Plaintiff’s kits infringed on several

of his patents. (Doc. 33 at 3). Despite Plaintiff’s communication with Amazon regarding its

noninfringement, Amazon informed Plaintiff that it must resolve the issue with Defendant or its

ability to sell its kits on Amazon would be terminated. (Id. at 4). On August 28, 2018, Plaintiff

filed suit in the Southern District of Florida. (See Compl., Doc. 1). The case was subsequently

transferred to the undersigned and the case was dismissed without prejudice for failure to state a

claim upon which relief could be granted. (See April 22, 2019 Order, Doc. 29). On May 13, 2019,




                                            Page 1 of 5
Case 6:18-cv-01770-CEM-DCI Document 44 Filed 07/11/19 Page 2 of 5 PageID 715



Plaintiff filed its Amended Complaint (Doc. 32), Motion for Preliminary Injunction, and it’s

Motion to Stay and to Strike.

                             II.     MOTION TO STAY AND TO STRIKE

        Defendant filed a Response to Plaintiff’s Motion to Stay and to Strike (Doc. 41). Therein,

he concedes that a stay is appropriate during the U.S. Patent and Trademark Office’s (“USPTO”)

reexamination proceedings of his claims. (Id. at 1). “Courts have inherent power to manage their

dockets and stay proceedings, including the authority to order a stay pending conclusion of a

USPTO administrative proceeding.” Automatic Mfg. Sys., Inc. v. Primera Tech., Inc., 6:12-CV-

1727-ORL-37, 2013 WL 1969247, at *1 (M.D. Fla. May 13, 2013) (quoting Ethicon, Inc. v. Quigg,

849 F.2d 1422, 1426–27 (Fed. Cir. 1988) (internal quotations removed)). “For cases early on in

litigation, a liberal policy exists in favor of granting motions to stay proceedings pending the

outcome of [USPTO] reexamination or re-issuance proceedings.” Alps S., LLC v. Ohio Willow

Wood Co., No. 8:07-cv-2076-T-23MAP, 2008 U.S. Dist. LEXIS 123554, at *3 (M.D. Fla. Dec. 3,

2008). Procedurally, this case is still in its infancy and discovery has only just begun. Accordingly,

the Court agrees with the parties that a stay of this case pending the USPTO’s final ruling on the

claims will promote judicial efficiency and will be beneficial to the examination of this suit. The

case will be stayed.

        However, Defendant does object to Plaintiff’s Motion to Strike. (Doc. 41 at 2–3). Plaintiff

seeks to strike Defendants Infringement Contentions, which were disclosed to Plaintiff on April

15, 2019, in keeping with the Court’s Case Management Scheduling Order (Doc. 25). Defendant’s

Infringement Disclosures were put on the record by Plaintiff as an attachment to the Amended

Complaint. (See Doc. 32-5). Plaintiff is requesting the Court strike a document disclosed to

Plaintiff as part of discovery that Plaintiff put onto the record itself. Plaintiff cites no rules or law




                                              Page 2 of 5
Case 6:18-cv-01770-CEM-DCI Document 44 Filed 07/11/19 Page 3 of 5 PageID 716



for the proposition that striking a disclosure is proper. Accordingly, Plaintiff’s Motion to Strike

will be denied. Plaintiff may file a renewed Motion with proper authority or at such a time that this

relief becomes proper.

                                III.   PRELIMINARY INJUNCTION

       A.      Legal Standard

       To obtain a preliminary injunction, the movant must sufficiently “establish that ‘(1) it has

a substantial likelihood of success on the merits; (2) irreparable injury will be suffered unless the

injunction issues; (3) the threatened injury to the movant outweighs whatever damage the proposed

injunction may cause the opposing party; and (4) . . . the injunction would not be adverse to the

public interest.’” Forsyth Cnty. v. U.S. Army Corps of Eng’rs, 633 F.3d 1032, 1039 (11th Cir.

2011) (quoting Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc)). “A preliminary

injunction, moreover, ‘is an extraordinary and drastic remedy not to be granted unless the movant

clearly establishes the burden of persuasion as to the four requisites.’” Llovera v. Florida, 576 F.

App’x 894, 896 (11th Cir. 2014) (per curiam) (quoting Forsyth Cnty., 633 F.3d at 1039).

       B.      Analysis

       Plaintiff cannot establish the element of irreparable injury. “A showing of irreparable injury

is the sine qua non of injunctive relief.” Siegel, 234 F.3d at 1176 (quoting Northeastern Fla.

Chapter of the Ass’n of Gen. Contractors v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir.

1990) (quotations omitted)). “A delay in seeking a preliminary injunction of even only a few

months—though not necessarily fatal—militates against a finding of irreparable harm. A

preliminary injunction requires showing ‘imminent” irreparable harm.” Wreal, LLC v.

Amazon.com, 840 F.3d 1244, 1248 (11th Cir. 2016) (citing Siegel, 234 F.3d at 1176–77). “[A]

party’s failure to act with speed or urgency in moving for a preliminary injunction necessarily




                                            Page 3 of 5
Case 6:18-cv-01770-CEM-DCI Document 44 Filed 07/11/19 Page 4 of 5 PageID 717



undermines a finding of irreparable harm.” Id. In Wreal, the Eleventh Circuit affirmed the district

court’s denial, finding an unexplained delay of five months to be fatal to a request for preliminary

injunction, reasoning that this delay did not “demonstrate an imminent injury that would warrant

[such an] ‘extraordinary and drastic remedy.’” Id. at 1249; see also Menudo Int’l, LLC v. In Miami

Prod., LLC, No. 17-21559-Civ, 2017 U.S. Dist. LEXIS 179777, at *17–18 (S.D. Fla. Oct. 31,

2017) (denying motion for preliminary injunction where plaintiff could not establish irreparable

harm when the motion was filed a year after plaintiff became aware of the trademark

infringement); Seiko Kabushiki Kaisha v. Swiss Watch Int’l, Inc., 188 F. Supp. 2d 1350, 1356 (S.D.

Fla. 2002) (the same).

       According to Plaintiff’s own factual summary, it became aware that Defendant alerted

Amazon to potential infringement in late May 2018. Plaintiff waited until August 2018 to bring

suit, and until May 2019 to file its Motion for Preliminary Injunction. While Plaintiff’s Motion

provides detailed facts regarding the USPTO’s reexamination proceedings, it does not provide a

reason that it waited a year from the initial harm––the report of infringement to Amazon––to file

its Motion for Preliminary Injunction. As a result of this delay, the Court cannot find that Plaintiff

will suffer irreparable injury absent a preliminary injunction. Accordingly, Plaintiff’s Motion for

Preliminary Injunction will be denied.

                                       IV.     CONCLUSION

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. Plaintiff’s Motion for Preliminary Injunction (Doc. 33) is DENIED.

           2.   Plaintiff’s Motion to Stay and to Strike Initial Infringement Contentions (Doc. 34)

                is GRANTED in part and DENIED in part.




                                             Page 4 of 5
Case 6:18-cv-01770-CEM-DCI Document 44 Filed 07/11/19 Page 5 of 5 PageID 718



                    a. This case is STAYED pending the completion of the reexamination

                       proceedings of the U.S. Patent and Trademark Office. On or before

                       January 7, 2020, and every 180 days thereafter, Plaintiff shall file a report

                       as to the status of the reexamination proceedings. Additionally, Plaintiff

                       shall notify the Court within fourteen days of the final resolution.

                    b. The Motion to Strike is DENIED without prejudice.

           3. The Clerk is directed to administratively close this case.

       DONE and ORDERED in Orlando, Florida on July 11, 2019.




Copies furnished to:

Counsel of Record




                                            Page 5 of 5
